Opinion issued April 28, 2020




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00011-CV
                           ———————————
 TRI-STAR PROPERTY, LLC D/B/A ELITE CITY KIDS CHILDCARE &
               LEARNING ACADEMY, Appellant
                                        V.
 SHARNIQA SMITH, INDIVIADUALLY AND A/N/F OF J.M., A MINOR,
                         Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Case No. 2017-81728


                         MEMORANDUM OPINION

      Appellant, Tri-Star Property LLC d/b/a Elite City Kids Childcare & Learning

Academy, has filed a motion to dismiss this appeal. More than ten days have passed

since the filing of the motion, and no party has objected to dismissal. See TEX. R.
APP. P. 10.3(a). No opinion has issued in this appeal. Accordingly, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                        2